Judge Morris
dissenting.
Plaintiff’s sole assignment of error is to the order denying specific performance. He contends that, absent a finding that the contract was procured by fraud, mistake, undue influence or oppression, specific performance should be granted when the plaintiff shows the contract to be valid. He takes the position that the “overreaching” which was found by the court to have been practiced by the plaintiff on the defendant at a time at which her mental and physical condition was impaired and when she was under emotional stress must be tantamount to fraud. Accordingly, the plaintiff contends, the evidence before the court is insufficient to justify a conclusion that the contract was procured by overreaching amounting to fraud.
It is well established in this State that specific performance of a contract is granted in the sound discretion of the court and not as a matter of absolute right. This discretion is to be exercised upon a consideration by the court of the circumstances of the case, with a view of subserving the ends of justice. Knott v. Cutler, 224 N.C. 427, 31 S.E. 2d 359 (1944). “Where the entire evidence shows that specific performance would be harsh, inequitable, and unjust, the plaintiff will be left to his action for damages.” Shakespeare v. Land Co., 144 N.C. 516, 525, 57 S.E. 213 (1907).
In the case before us, the court made no findings of fact of fraud, mistake, undue influence or oppression. It appears to me that the circumstances of this case bring it within the application of Knott v. Cutler, supra, where the Court stated:
“ ‘As a general rule, when it appears that a contract was unfairly procured by overreaching or overkeenness on the plaintiff’s part, or was induced or procured by means of oppression, extortion, threats, or illegal promises on his part, the plaintiff cannot obtain specific performance. . . . Relief may be denied upon ground that the contract is harsh, unjust, or oppressive, regardless of any actual fraud, and regardless of the fact that the contract is valid.’ ” (Citing 49 Am. Jur., § 51, p. 66).
*535The court, having heard the evidence, observed the parties and the witnesses, found that the plaintiff procured this contract by overreaching the defendant at a time when she was under extreme mental and physical stress. This finding is supported by competent evidence of the plaintiff’s condition and of the defendant’s awareness of that physical and emotional condition, I would hold that the trial court did not abuse its discretion by ruling that the contract was procured by overreaching on the part of plaintiff and in denying specific performance of the contract.